ON PETITION FOR REHEARING
PER CURIAM:
Upon consideration of the petition for rehearing by Union Carbide Corporation, we conclude that there are no allegations or proof of negligence on the part of Union Carbide Corporation and that the summary judgment of the District Court in its favor ordering dismissal of the libel against it should be and the same hereby is affirmed. The opinion, judgment and mandate of this Court are hereby modified and amended in accordance with this order.
It is further ordered that the petition for rehearing by all of the other parties in said cause be, and the same is hereby denied.